 



Exhibit 10.45
TRIAD GUARANTY INC.
OUTSIDE DIRECTOR RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (the “Agreement”), dated ____________ is
entered into between Triad Guaranty Inc., a Delaware corporation (the
“Company”), and ____________ (the “Participant”).
     WHEREAS, the Company, pursuant to its 2006 Long-Term Stock Incentive Plan
(the “Plan”), desires to grant Restricted Stock (as defined in the Plan) to the
Participant, and the Participant desires to accept the Restricted Stock, on the
terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of Restricted Stock. The Company hereby grants to the Participant,
on the terms and conditions set forth herein, ____________ shares of Restricted
Stock (the “Shares”).
     2. Vesting. The Shares granted hereunder will vest according to the
following schedule:

      Date   Vested Percentage       ____________   ___% ____________   ___%
____________   100%

Notwithstanding the vesting schedule set forth above, the Shares granted
hereunder shall fully vest in the event of a “Change in Control” of the Company.
For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events:
     (i) any person or persons acting as a group, as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (other than Collateral
Holdings, Ltd., an Alabama limited partnership, and any of its affiliates) shall
become the beneficial owner of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; or
     (ii) individuals who constitute the board of directors of the Company as of
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause
(ii) considered as though such person were a member of the Incumbent Board; or
     (iii) any consolidation or merger to which the Company is a party, if
following such consolidation or merger, stockholders of the Company immediately
prior to such consolidation or merger shall not beneficially own securities
representing more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the surviving or continuing corporation; or

1



--------------------------------------------------------------------------------



 



     (iv) any sale, lease, exchange or other transfer (in one transaction or in
a series of related transactions) of all, or substantially all, of the assets of
the Company, other than to an entity (or entities) of which the Company or the
stockholders of the Company immediately prior to such transaction beneficially
own securities representing more than fifty percent (50%) of the combined voting
power of the outstanding voting securities.
     3. Stock Certificates. Any stock certificate evidencing any Shares shall
contain such legends and stock transfer instructions or limitations as may be
determined or authorized by the Committee in its sole discretion; and the
Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require
that the Participant tender to the Company a stock power duly executed in blank
relating thereto as a condition to issuing any such certificate.
     4. Transferability. Until Shares have vested in accordance with Section 2
of this Agreement, no such Shares may be sold, transferred, pledged, assigned or
otherwise alienated at any time, and any attempt to sell, transfer, pledge,
assign or otherwise alienate such Shares need not be recognized by the Company.
     5. Effect of Termination as a Director. In the event of the Participant’s
termination as a director for “Cause,” any Shares which have not vested in
accordance with Section 2 of this Agreement on the date of termination shall be
forfeited in full. For the purposes of this Agreement, “Cause” shall mean:
     (i) a material breach by Participant of his/her duties and obligations to
the Company, including but not limited to gross negligence in the performance of
his/her duties and responsibilities; provided he/she shall be entitled to
reasonable notice of, and if feasible a reasonable opportunity to cure, any such
breach;
     (ii) willful misconduct by Participant which may be materially injurious to
the reputation or business of the Company or any of its subsidiaries;
     (iii) any act of fraud, misappropriation or other dishonesty by
Participant; or
     (iv) Participant’s conviction of a felony.
     6. Rights as Shareholder. The Participant may exercise full voting and
other rights as a shareholder of the Company with respect to the Shares during
the period of restriction. The Participant shall be entitled to receive all
dividends and other distributions paid with respect to the Shares (subject to
applicable withholding taxes), provided that if any such dividends or
distributions are paid in shares of the Company’s common stock, such shares
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Restricted Stock with respect to which they were
paid.
     7. Determinations. All determinations, interpretations, or other actions
made or taken by the Committee (as defined in the Plan) pursuant to the
provisions of the Plan shall be final, binding, and conclusive for all purposes
and upon all persons.
     8. Controlling Documents. The Restricted Stock granted hereby is subject
to:
     (a) All terms and conditions of the Plan (which is hereby incorporated by
reference with the same effect as if fully recited herein) as now or hereafter
in effect; and

2



--------------------------------------------------------------------------------



 



     (b) All the terms and conditions of this Agreement as now in effect or as
hereafter modified at the discretion of the Committee to conform with the Plan
as amended from time to time.
     The Participant acknowledges receipt of a copy of the Plan, represents and
warrants that he/she has read the Plan and agrees that this Agreement shall be
subject to all of the terms and conditions of the Plan.
     9. No Guarantee of Employment. This Agreement shall not interfere with or
limit in any way the right of the Company to terminate the Participant’s
employment at any time, or confer upon the Participant any right to continue in
the employment of the Company.
     10. Assignment. This Agreement shall bind and inure to the benefit of the
successors and assigns of the Company. The rights of the Participant under this
Agreement shall not be transferable other than to the Participant’s executors,
administrators, legatees and heirs to the extent permitted by the Plan.
     11. Governing Law. This Agreement shall be governed by the law of the State
of Delaware and construed in accordance therewith.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written.

         
PARTICIPANT:
  COMPANY:
 
       
 
  TRIAD GUARANTY INC.
 
         
 
   
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

3